Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S. Patent Pub. No. 2019/0123088) of record, in view of Ahn (U.S. Patent Pub. No. 2012/0282735) of record, in view of in view of Lin1 (CN 103000593, machine-translated English version provided), in view of in view of Lin2 (U.S. Patent Pub. No. 2013/0062761) of record, in view of in view of Chao (U.S. Patent Pub. No. 2013/0235262) of record.	
Regarding Claim 1
	FIGS. 7 and 8 of Kwon disclose a semiconductor device comprising: a first logic die (200-1) comprising a first via (400); an image sensor die (100) hybrid bonded to the first logic die, a front side of the first logic die facing a front side of the image sensor die; and a second logic die (200-2) bonded to the first logic die, a front side of the second logic die facing a backside of the first logic die. 
Kwon fails to disclose the first via is “first through via”; and “the second logic die comprising a first conductive pad electrically coupled to the first through via”; “a width of the second logic die being less than a width of the first logic die” and “an encapsulant extending along sidewalls of the second logic die, a width of the encapsulant being equal to the width of the first logic die, a first surface of the encapsulant being spaced apart from the first logic die by a greater distance than a backside of the second logic die, the first surface of the encapsulant and the backside of the second logic die facing away from the first logic die; a first conductive column and a second conductive column embedded in the encapsulant and bonded to the first logic die, the second logic die being interposed between the first conductive column and the second conductive column, wherein a height of the first conductive column is greater than a height of the second logic die; a redistribution structure on the first surface of the encapsulant, the second logic die being interposed between the first logic die and the redistribution structure, a portion of the encapsulant being interposed between the backside of the second logic die and the redistribution structure, the backside of the second logic die facing the redistribution structure; and a dam structure attached to a backside of the image sensor die; and a cover attached to the dam structure”.
	FIG. 11 of Ahn discloses a similar semiconductor device comprising: a first logic die (100, although Ahn does not explicitly describe the chip is logic die, one of ordinary skill in the art would recognize that the chip can be a logic die) comprising a first through via (130); and a second logic die (200, although Ahn does not explicitly describe the chip is logic die, one of ordinary skill in the art would recognize that the chip can be a logic die) bonded to the first logic die, a width of the second logic die being less than a width of the first logic die, a front side of the second logic die facing a backside of the first logic die, the second logic die comprising a first conductive pad (170) electrically coupled to the first through via; an encapsulant (330) extending along sidewalls of the second logic die, a width of the encapsulant being equal to the width of the first logic die, a first surface of the encapsulant being spaced apart from the first logic die by a greater distance than a backside of the second logic die, the first surface of the encapsulant and the backside of the second logic die facing away from the first logic die. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kwon, as taught by Ahn. The ordinary artisan would have been motivated to modify Kwon in the above manner for purpose of small-size, high functionality and capacity (Para. 4 of Ahn).
Kwon as modified by Ahn fails to disclose “a first conductive column and a second conductive column embedded in the encapsulant and bonded to the first logic die, the second logic die being interposed between the first conductive column and the second conductive column, wherein a height of the first conductive column is greater than a height of the second logic die” a redistribution structure on the first surface of the encapsulant, the second logic die being interposed between the first logic die and the redistribution structure, a portion of the encapsulant being interposed between the backside of the second logic die and the redistribution structure, the backside of the second logic die facing the redistribution structure; and a dam structure attached to a backside of the image sensor die; and a cover attached to the dam structure.
	FIG. 65 of Lin1 discloses a similar semiconductor device comprising: a second logic die (216a); a first logic die (216b); a redistribution structure (204a) on the first surface of the encapsulant (224), the second logic die being interposed between the first logic die and the redistribution structure, a width of the second logic die being less than a width of the first logic die, a portion of the encapsulant being interposed between the backside of the second logic die and the redistribution structure, the backside of the second logic die facing the redistribution structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kwon, as taught by Lin1. The ordinary artisan would have been motivated to modify Kwon in the above manner for purpose of improving packaging structure (Para. 6 of Lin1).
	Kwon as modified by Ahn and Lin1 fails to disclose “a first conductive column and a second conductive column embedded in the encapsulant and bonded to the first logic die, the second logic die being interposed between the first conductive column and the second conductive column, wherein a height of the first conductive column is greater than a height of the second logic die”; “a dam structure attached to a backside of the image sensor die; and a cover attached to the dam structure”.
FIG. 19 of Lin2 discloses a similar semiconductor device comprising: a second logic die (116a); a first conductive column and a second conductive column (134) embedded in the encapsulant (124a) and bonded to the first logic die, the second logic die being interposed between the first conductive column and the second conductive column, wherein a height of the first conductive column is greater than a height of the second logic die; a redistribution structure (104) on the first surface of the encapsulant, the second logic die being interposed between the first logic die and the redistribution structure.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kwon, as taught by Lin2. The ordinary artisan would have been motivated to modify Kwon in the above manner for purpose of improving package structure (Para. 4 of Lin2).
	Kwon as modified by Ahn, Lin1 and Lin2 fails to disclose “a dam structure attached to a backside of the image sensor die; and a cover attached to the dam structure”.
	FIG. 1 of Chao discloses a similar semiconductor device comprising: an image sensor die (2); a dam structure (30) attached to a backside of the image sensor die; and a cover (3) attached to the dam structure. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kwon, as taught by Chao. The ordinary artisan would have been motivated to modify Kwon in the above manner for purpose of sealing the sensor (Para. 5 of Chao).

	Regarding Claim 2
	FIG. 11 of Ahn discloses the second logic die (200) is hybrid bonded to the first logic die (100).
	
	Regarding Claim 3
	FIG. 11 of Ahn discloses the second logic die (200) is bonded to the first logic die (100) using a plurality of first connectors.
	
	Regarding Claim 4
	FIG. 6 of Kwon discloses a memory die (300) bonded to the first logic die (200), a front side of the memory die facing the backside of the first logic die.

	Regarding Claim 5
	FIG. 6 of Kwon discloses a memory die (300) is hybrid bonded [0035] to the first logic die (200).

	Regarding Claim 6
	FIG. 6 of Kwon discloses a memory die (300) is bonded to the first logic die using a plurality of second connectors.

	Regarding Claim 7
	FIG. 8 of Kwon discloses a memory die (300) is bonded to the second logic die, a front side of the memory die facing a backside of the second logic die. FIG. 6 of Kwon discloses the bonding is a hybrid bonding.

Claims 8-10, 15-17 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Ahn, in view of Kwon, in view of in view of Lin1.
	Regarding Claim 8
	FIG. 24 of Ahn discloses a semiconductor device comprising: a first logic die (2000, although Ahn does not explicitly describe the chip is logic die, one of ordinary skill in the art would recognize that the chip can be a logic die), a front side of the first logic die comprising a first insulating layer (2300) and a first conductive pad (2600), a backside of the first logic die comprising a second insulating layer (2400) and a second conductive pad (142+144); a second logic die (100, although Ahn does not explicitly describe the chip is logic die, one of ordinary skill in the art would recognize that the chip can be a logic die) bonded to the first logic die, a width of the second logic die being less than a width of the first logic die, a front side of the second logic die comprising a fourth insulating layer (124) and a fourth conductive pad (142), a backside of the second logic die comprising a fifth insulating layer (160) and a fifth conductive pad (170), the fourth insulating layer facing the second insulating layer; a memory die (200, although Ahn does not explicitly describe the chip is memory die, one of ordinary skill in the art would recognize that the chip can be a memory die) bonded to the second logic die, a width of the memory die being less than the width of the first logic die, a front side of the memory die comprising a sixth insulating layer (310) and a sixth conductive pad (242+244), the sixth conductive pad being in physical contact with the fifth conductive pad, the sixth insulating layer being in physical contact with the fifth insulating layer; and an encapsulant (340) extending along sidewalls of the second logic die and along sidewalls of TSMP2020621US01Page 3 of 11the memory die, a combined height of the second logic die and the memory die being less than a height of the encapsulant.
Ahn fails to disclose “an image sensor die bonded to the first logic die a front side of the image sensor die comprising a third insulating layer and a third conductive pad, the third conductive pad being in physical contact with the first conductive pad, the third insulating layer being in physical contact with the first insulating layer”; “a portion of the encapsulant extending along and being in physical contact with a backside of the memory die, the backside of the memory die being opposite to the front side of the memory die”.
	FIG. 7 of Kwon discloses a similar semiconductor device comprising: a first logic die (200) and an image sensor die (100) bonded to the first logic die, a front side of the first logic die comprising a first insulating layer (227) and a first conductive pad (229); a front side of the image sensor die comprising a third insulating layer (127) and a third conductive pad (129), the third conductive pad being in physical contact with the first conductive pad, the third insulating layer being in physical contact with the first insulating layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ahn, as taught by Kwon. The ordinary artisan would have been motivated to modify Ahn in the above manner for purpose of improving the layout freedom (Para. 4 of Kwon).
Kwon as modified by Ahn fails to disclose “a portion of the encapsulant extending along and being in physical contact with a backside of the memory die, the backside of the memory die being opposite to the front side of the memory die”.
	FIG. 65 of Lin1 discloses a similar semiconductor device comprising: a memory die (216a), wherein a portion of the encapsulant (224) extending along and being in physical contact with a backside of the memory die, the backside of the memory die being opposite to the front side of the memory die. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kwon, as taught by Lin1. The ordinary artisan would have been motivated to modify Kwon in the above manner for purpose of improving packaging structure (Para. 6 of Lin1).

	Regarding Claim 9
	FIG. 24 of Ahn discloses the second insulating layer (2400) is in physical contact with the fourth insulating layer (124), and wherein the second conductive pad (144) is in physical contact with the fourth conductive pad (142).

	Regarding Claim 10
	FIG. 24 of Ahn discloses a conductive connector electrically and mechanically coupling the second conductive pad to the fourth conductive pad.

	Regarding Claim 15
	FIG. 24 of Ahn discloses a method comprising: forming a first logic wafer (2000, although Ahn does not explicitly describe the chip is logic die, one of ordinary skill in the art would recognize that the chip can be a logic die), a front side of the first logic wafer comprising a first insulating layer (2300) and a first conductive pad (2600); forming a first redistribution structure (144) on a backside of the logic wafer; bonding a die stack to the first redistribution structure, a width of the die stack TSMP20o0621US01Page 4 Of 11being less than a width of the logic wafer, the die stack comprising: a logic die (100, although Ahn does not explicitly describe the chip is logic die, one of ordinary skill in the art would recognize that the chip can be a logic die), a front side of the logic die comprising a third conductive pad (142), wherein the third conductive pad is electrically coupled to the first redistribution structure, a backside of the logic die comprising a fourth conductive pad (170); and a memory die (200, although Ahn does not explicitly describe the chip is memory die, one of ordinary skill in the art would recognize that the chip can be a memory die) bonded to the logic die, a front side of the memory die comprising a fifth conductive pad (240), the fifth conductive pad being in physical contact with the fourth conductive pad; and forming an encapsulant (340) on the first redistribution structure and around the die stack, a height of the die stack being less than a height of the encapsulant.
Ahn fails to disclose “bonding a logic wafer to an image sensor wafer”; “bonding the logic wafer to the image sensor wafer comprises direct bonding the first conductive pad to the second conductive pad”; “the die stack having a first height as measured from the first redistribution structure, the encapsulant having a second height as measured from the first redistribution structure, the first height of the die stack being less than the second height of the encapsulant”.
	FIG. 7 of Kwon discloses a similar semiconductor device comprising: bonding a logic wafer (200) to an image sensor wafer (100), wherein bonding the logic wafer to the image sensor wafer comprises direct bonding the first conductive pad (229) to the second conductive pad (129).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ahn, as taught by Kwon. The ordinary artisan would have been motivated to modify Ahn in the above manner for purpose of improving the layout freedom (Para. 4 of Kwon).
Kwon as modified by Ahn fails to disclose “the die stack having a first height as measured from the first redistribution structure, the encapsulant having a second height as measured from the first redistribution structure, the first height of the die stack being less than the second height of the encapsulant”.
	FIG. 65 of Lin1 discloses a similar semiconductor device, wherein the die stack (216) having a first height as measured from the first redistribution structure (204a), the encapsulant (224) having a second height as measured from the first redistribution structure, the first height of the die stack being less than the second height of the encapsulant. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kwon, as taught by Lin1. The ordinary artisan would have been motivated to modify Kwon in the above manner for purpose of improving packaging structure (Para. 6 of Lin1).

	Regarding Claim 16
	FIG. 24 of Ahn discloses bonding the logic die (100) to the first redistribution structure comprises direct bonding the third conductive pad (142) of the logic die to a fourth conductive pad (144) of the first redistribution structure.

	Regarding Claim 17
	FIG. 24 of Ahn discloses bonding the logic die to the first redistribution structure comprises electrically and mechanically coupling the third conductive pad (142) of the logic die to a fourth conductive pad (142) of the first redistribution structure using a conductive connector (144).

	Regarding Claim 21
	FIG. 24 of Ahn discloses the second logic die (100) comprises a through via (130), the through via being in physical contact with the fifth conductive pad (170).

Claims 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Ahn, Kwon and Lin1, in view of Lin2.
	Regarding Claim 12
	Ahn as modified by Kwon and Lin1 discloses Claim 8. 
Ahn as modified by Kwon and Lin1 fails to disclose “a through via extending though the encapsulant adjacent the second logic die”.
	FIG. 19 of Lin2 discloses a similar semiconductor device comprising: a through via (134) extending though the encapsulant adjacent the second logic die (116a). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ahn, as taught by Lin2. The ordinary artisan would have been motivated to modify Ahn in the above manner for the purpose of reducing a footprint of the package (Para. 4 of Lin2).

	Regarding Claim 13
	FIG. 19 of Lin2 discloses a redistribution structure (104) electrically coupled to the through via (134), the second logic die being interposed between the redistribution structure and the first logic die (124b).

	Regarding Claim 14
	FIG. 19 of Lin2 discloses a portion of the encapsulant is interposed between the second logic die and the redistribution structure.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Ahn, Kwon and Lin1, in view of Nishizawa (U.S. Patent Pub. No. 2007/0161266) of record.	
	Regarding Claim 19
	Ahn as modified by Kwon and Lin1 discloses Claim 15. 
Ahn as modified by Kwon and Lin1 fails to disclose “forming a second redistribution structure in electrical contact with the first redistribution structure, the logic die being interposed between the first redistribution structure and the second redistribution structure”.
	FIG. 11 of Nishizawa discloses similar method comprising: forming a second redistribution structure (13) in electrical contact with the first redistribution structure (11), the logic die (14) being interposed between the first redistribution structure and the second redistribution structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ahn, as taught by Nishizawa. The ordinary artisan would have been motivated to modify Ahn in the above manner for purpose of improving produce quality (Para. 10 of Nishizawa).
	
Claims 20 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Ahn, Kwon, Lin1 and Nishizawa, in view of Yu (U.S. Patent Pub. No. 2017/0207197) of record.	
Regarding Claim 20
	Ahn as modified by Kwon, Lin1 and Nishizawa discloses Claim 19, wherein the conductive column electrically coupling the first redistribution structure to the second redistribution structure.
Ahn as modified by Kwon, Lin1 and Nishizawa fails to explicitly disclose “before bonding the logic die to the first redistribution structure, forming a conductive column over the first redistribution structure”.
	FIG. 27 of Yu discloses a similar semiconductor device comprising: before bonding the logic die (104) to the first redistribution structure (102), forming a conductive column (110) over the first redistribution structure, the conductive column electrically coupling the first redistribution structure. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ahn, as taught by Yu. The ordinary artisan would have been motivated to modify Ahn in the above manner for purpose of reducing a footprint of the package (Para. 4 of Yu).
	
	Regarding Claim 22
	FIG. 1 of Yu discloses a third height of the conductive column (110a) is greater than the height of the die stack (104).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 8 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892